DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2022 has been entered.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, lines 11-12
	 “the output” should be changed to: -- an output --
2.	 In Claim 1, line 18
“the output” should be changed to: -- an output --
3.	 In Claim 11, line 10
	“the output” should be changed to: -- an output --
4.	 In Claim 11, line 17
	“the output” should be changed to: -- an output --


Response to Amendment
	This office action is responsive to the applicant’s remarks received June 03, 2022.  Claims 1-8, 10-18 & 20-22 have been fully considered and are persuasive. Claims 9 & 19 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-8, 10-18 & 20-22. In view of “Applicant Arguments/Remarks Made in an Amendment” filed June 03, 2022. Claims 1-8, 10-18 & 20-22 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-8, 10-18 & 20-22 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-8, 10-18 & 20-22 uniquely identify the distinct features an automatically rectifying in real-time anomalies in natural language processing systems.
The closest prior art made of record is Vescovi et al. (US 20170132199 A1) in combination with Sondhi et al. (US 20200128051 A1) and further in view of Karashchuk et al. (US 20170132019 A1).
The cited reference (Vescovi ‘199) teaches an exemplary method of using a virtual assistant may include receiving an unstructured natural-language user request for a service from a virtual assistant; determining whether the user request corresponds to at least one of a plurality of plan templates accessible to the virtual assistant, based on the content of the user request and the content of the plan templates; in accordance with a determination that the user request corresponds to at least one of the plurality of plan templates, selecting one of the plurality of plan templates; and in accordance with a determination the user request fails to correspond to at least one of the plurality of plan templates, foregoing selection of a plan template; and in response to selection of one of the plan templates, beginning to respond to the user request according to the selected plan template.
The cited reference (Sondhi ‘051) teaches using machine-learning processing for generating resource-allocation specifications. A first data set may be received from a first data source. The first data set can include a first resource request and a first timestamp associated with entities. A second data set can be received from a second data source that includes communication data and allocation data associated with the entities. Target characteristics may be defined for training instances. The training instances can be used to train a machine-learning model using the first data set and the second data set. A third data set may be accessed and used to generate a user session within which, the trained machine-learning model may execute to generate a resource-allocation specification. The resource-allocation specification including a communication schedule. One or more communications compliant with the communication schedule may be output to an entity.
The cited reference (Karashchuk ‘019) teaches systems and processes for operating an intelligent automated assistant in a messaging environment are provided. In one example process, a graphical user interface (GUI) having a plurality of previous messages between a user of the electronic device and the digital assistant can be displayed on a display. The plurality of previous messages can be presented in a conversational view. User input can be received and in response to receiving the user input, the user input can be displayed as a first message in the GUI. A contextual state of the electronic device corresponding to the displayed user input can be stored. The process can cause an action to be performed in accordance with a user intent derived from the user input. A response based on the action can be displayed as a second message in the GUI.
The cited references fail to disclose receiving command data from a user device of a user, wherein the command data corresponds to a user request; retrieving, from a new template database, a new request template corresponding to the user request; when the new request template is found, retrieving, from the new template database, an output corresponding to the new request template; when the new request template is not found, determining, by machine learning, the output corresponding to the user request; extracting entity information from entity data of the user request; retrieving, from an entity rule database, one or more entity rules corresponding to the entity data; when the one or more entity rules are found, overwriting the entity information corresponding to the one or more entity rules; after extracting the entity information, outputting the output; and after outputting the output, transmitting, to the user device, a response to the user. As a result and for these reasons, Examiner indicates Claims 1-8, 10-18 & 20-22 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677